Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 02/09/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-15 are pending. 
			Allowable Subject Matter
Claims 1-15 are allowed over the prior arts. 
Claim 1 recites an agent device comprising: 
a camera that is provided in a vehicle interior and that images an occupant of the vehicle; 
an occupant detector configured to detect the occupant of the vehicle; 
one or more agent controllers configured to provide a service including causing an output device to output a response of voice according tothea voice of the occupant which is collected in a vehicle interior of a vehicle; 
a receiver configured to receive an input from the occupant; 
a starting method setter configured to change or add a starting method of the agent controller on the basis of content received by the receiver, wherein 

the occupant detector refers to a first reference information to determine whether a feature of the first occupant extracted from the image matches a feature associated with identification information of the first occupant in the first reference information or not, 
the first reference information being the feature of the first occupant extracted from an image and the identification information of the first occupant are associated with each other, 
the occupant detector determines that the first occupant has input the first starting keyword to the receiver when the feature of the first occupant extracted from the image is determined to match the feature associated with identification information of the first occupant, 216/816,325 
the occupant detector determines that the first occupant has not input the first starting keyword to the receiver when the feature of the first occupant extracted from the image is determined to not match the feature associated with identification information of the first occupant, 
the one or more agent controllers do not start in accordance with the first starting keyword when the receiver receives the first starting keyword and the occupant detector determines that the first occupant has not input the first starting keyword, 
the one or more agent controllers start in accordance with the first starting keyword when the receiver receives the first starting keyword and the occupant detector determines that the first occupant has input the first starting keyword, 

the first operation history being operation history in which the one or more agent controllers provided the service in past when the agent controller has started with the first starting keyword, 
the one or more agent controllers start in accordance with a second starting keyword that is different form the first starting keyword regardless of a result of the detection of the occupant detector when the receiver receives the second starting keyword, and 
the one or more agent controllers provide the service with reference to a second operation history that is different form the first operation history when the one or more agent controllers start in accordance with the second starting keyword.
Claim 14 recites a corresponding method and Claim 15 recites A non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform at least the operations of the device in claim 1 and the method of claim 14. 
Blass et al. (US 7747446 B2) discloses an automobile system (Col 3, Rows 40-41) that uses imaging recognition devices to identify a user who issued a command (Col 5, Rows 50-52 and Col 6, Rows 5-7), determine whether the command is a key voice system function (Col 6, Rows 65-66), and using user specific confirmation levels or criteria (Col 7, Rows 20-25, operator, front seat passenger, rear seat passenger) to determine whether to perform the command or to discard the command (Col 8, Rows 5-12). 
Maruta (US 2015/0120300 A1) discloses a vehicle voice recognition unit and operation history storing unit storing history information for every keyword extracted by the voice recognition unit (¶8 and ¶46).
Kurian (US 2018/0137264 A1) discloses a vehicle computing platform comprising multiple privacy modes (¶83, private, public, family, co-workers, stranger, etc.) where each privacy mode applies a privacy setting to a respective application of the vehicle (¶84) and a privacy mode may be determined based on driver information, passenger information, or an activation phrase (¶85).
The prior arts of record do not disclose or render obvious the combination of limitations set forth in independent claims 1, 14, and 15. For these reasons, claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/11/2022